EXHIBIT 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of August 20, 2008, by and between CNA Financial Corporation, a
Delaware corporation (the “Company”) and Stephen W. Lilienthal (the
“Executive”), as an amendment to that certain employment agreement between the
Executive and the Company dated as of October 26, 2005 (the “Employment
Agreement”):
WITNESSETH:
     WHEREAS, the parties wish to amend the Employment Agreement in certain
respects to reflect certain changes in the terms and conditions of Executive’s
employment as further provided hereinbelow.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is covenanted and agreed by the Executive and the Company as
follows:
     1. This Amendment amends the provisions of Section 6 and Section 8 of the
Employment Agreement. All capitalized terms not defined herein shall have the
meaning set forth in the Employment Agreement and all section references shall
refer to sections of the Employment Agreement unless expressly provided
otherwise.
     2. Any termination of the Executive’s employment for any reason on or prior
to December 31, 2008 shall be governed by the terms of the Employment Agreement
as in effect immediately prior to this Amendment (including, without limitation,
a termination under Section 6.3 or 6.4 other than because of a CEO Succession
(as defined below)); provided that:
          (a) The provisions of Section 6 of this Amendment respecting
compliance with section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) shall apply;
          (b) In the event that the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason (but not in the event
of a resignation before December 31, 2008 pursuant to Section 6.4 unless such
resignation is because of a CEO Succession), the Executive shall be entitled to
all payments and other entitlements provided under Section 6.3, provided
Sections 6.3(a), 6.3(b) and 6.3(c) shall be modified as follows:
          (i) in lieu of Section 6.3(a)(iii), the Executive’s bonus for the 2008
fiscal year shall not be prorated and shall otherwise be paid in accordance with
Section 3(b),
          (ii) the post-termination period to exercise the Executive’s vested
stock options (and SARs) under Section 6.3(b) shall end on June 8, 2010 (or any
earlier date on which such stock options or SARs would have expired had the
Executive remained employed with the Company during such period),

 



--------------------------------------------------------------------------------



 



          (iii) the Executive’s post-termination benefit continuation period
under Section 6.3(c) shall end on June 8, 2012,
          (iv) for avoidance of doubt, the termination payments pursuant to
Section 6.3(a)(ii) shall commence on termination of employment, subject to
Section 6 of this Amendment, and
          (v) for avoidance of doubt, the determination of amounts owing
pursuant to Section 6.3(a)(iv) shall continue to be based on the continuation of
employment through December 31, 2008 rather than any subsequent termination
date;
          (c) The Executive shall be entitled to his tax return preparation
benefit under Section 4 for his 2009 taxable year (as well as his 2008 taxable
year); and
          (d) In the event that the Executive’s employment terminates because of
a CEO Succession, in addition to the Executive’s entitlements under Section 2(b)
and Section 2(c) of this Amendment, payments to the Executive (or his estate in
the event of his death) shall continue following such termination:
          (i) in regular payroll installments of his Base Compensation provided
under Section 3(a) (as in effect on the date hereof) through December 31, 2008,
and
          (ii) from January 1, 2009 until June 8, 2009 in regular payroll
installments of base salary in an amount equal to the annual rate of 400% of his
Base Compensation provided under Section 3(a) (as in effect on the date hereof).
     3. In lieu of the provisions of Section 6.5:
          (a) In the event that the Executive’s successor commences employment
with the Company (or any affiliate) as Chief Executive Officer (a “CEO
Succession”) at any time prior to June 8, 2009, the Executive’s employment may
continue as provided in this Section 3(a). The Executive may assume the position
of “Strategic Advisor to the Chief Executive Officer” and thereupon shall be
available to provide such services to the Company as his successor may request
and the Executive may agree, as provided below. Such services may include, by
way of illustration, advice with respect to (i) general corporate and
organization matters, (ii) development and marketing of products, (iii) customer
and distribution force relations, (iv) strategic directions and business unit
strategies, (v) cost reduction and organizational efficiencies or (vi) insurance
industry and trade organizational matters. The Executive shall not be required
to perform any specific services, to provide services at any specific location,
at any specific time or for any specific duration or frequency, or to be present
at the Company’s offices, other than as shall be acceptable to the Executive in
his sole discretion and agreeable to his successor. For the avoidance of doubt,
the Executive may, at any time while he is Strategic Advisor to the Chief
Executive Officer, terminate his employment. If the Executive’s employment
terminates for any reason at any time during which he is Strategic Advisor to
the Chief Executive Officer, such termination shall be a termination because of
a CEO Succession and the Executive shall be entitled to the payments and other
entitlements under Section 2(d) (if such termination occurs on

 



--------------------------------------------------------------------------------



 



or prior to December 31, 2008) or Section 4 (if such termination occurs after
December 31, 2008) of this Amendment.
          (b) Unless the Executive’s employment shall have terminated on or
prior to December 31, 2008, effective January 1, 2009 and continuing until the
earlier of the date of the Executive’s termination of employment for any reason
or June 8, 2009:
          (i) The Executive shall receive a base salary in regular payroll
installments during such period of employment at the annual rate of 400% of his
annual Base Compensation in effect on the date hereof;
          (ii) The terms of Section 4 and 5 as in effect immediately prior to
the date of this Amendment, governing the Executive’s entitlement to benefits,
perquisites and expenses during employment, shall continue to apply and shall be
in addition to Executive’s base salary under Section 3(b)(i) of this Amendment;
and
          (iii) The Executive’s annual Bonus for calendar year 2008 shall not be
prorated, and shall otherwise be paid in accordance with Section 3(b);
provided, the Executive shall not be entitled to an annual Bonus, or stock
option or equivalent (SARs paid in stock) awards or any other incentive
compensation award for performance periods beginning after December 31, 2008.
     4. Any termination of the Executive’s employment for any reason after
December 31, 2008 including, without limitation, the Executive’s voluntary
termination, shall be regarded as a termination of the Executive’s employment
under Section 6.3 and the Executive shall receive all payments and other
entitlements provided thereunder and shall be entitled to his tax return
preparation benefit under Section 4 for his 2009 taxable year (as well as his
2008 taxable year); provided:
          (a) for avoidance of doubt:
          (i) the termination payments pursuant to Section 6.3(a)(ii) shall
commence upon termination of employment (which date may not necessarily be
June 8, 2009), subject to Section 6 of this Amendment, and
          (ii) for purposes of Section 6.3(a)(ii), (A) the amount under
Section 6.3(a)(ii)(x) shall be based on the Executive’s Base Compensation in
effect on the date hereof and (B) the amount under Section 6.3(a)(ii)(y) shall
be based on two times the Executive’s target Bonus for 2008 (i.e., two times
$1,450,000),
          (b) Section 6.3(a)(iii) shall not apply,
          (c) for avoidance of doubt, the determination of amounts owing
pursuant to Section 6.3(a)(iv) shall continue to be based on the continuation of
employment through December 31, 2008 rather than any subsequent termination
date, and
          (d) if such termination occurs because of a CEO Succession:

 



--------------------------------------------------------------------------------



 



          (i) the Executive (or his estate in the event of his death) shall
continue to receive the payments and other entitlements until June 8, 2009 under
Sections 3(b)(i), (b)(ii) and (b)(iii) of this Amendment notwithstanding such
termination, which payments and other entitlements shall be in addition to the
Executive’s payments and other entitlements under the above provisions of this
Section 4 of this Amendment,
          (ii) the post-termination period to exercise the Executive’s vested
stock options (and SARs) under Section 6.3(b) shall end on June 8, 2010 (or any
earlier date on which such stock options or SARs would have expired had the
Executive remained employed with the Company during such period), and
          (iii) the post-termination benefit continuation period under
Section 6.3(c) shall end on June 8, 2012.
     5. In all events, the 24-month Restriction Period under Section 8 shall
commence on the first to occur of (a) the date of the Executive’s termination of
employment and (b) January 1, 2009.
     6. It is intended that any amounts payable and benefits provided to
Executive under this Agreement shall comply with the provisions of Section 409A
and the Treasury Regulations relating thereto so as not to subject Executive to
the payment of interest and additional tax which may be imposed under
Section 409A. In furtherance of this intent, anything to the contrary herein
notwithstanding, to the extent that Section 409A is applicable, no amounts shall
be payable to Executive before such time as such payment fully complies with the
provisions of Section 409A, including any required 6-month postponement of
payment that is payable upon a separation from service (in which case any
postponed payment shall be paid in a lump sum together with the first scheduled
payment due to the Executive upon the expiration of such 6-month period), to the
extent required under Section 409A(a)(2)(B)(i) and the Treasury Regulations
thereunder. To the extent that any regulations or other guidance issued under
Section 409A after the date of this Amendment would result in the Executive
being subject to payment of interest and additional tax under Section 409A, the
Company and the Executive shall further amend the Employment Agreement to
continue to comply with Section 409A. For all purposes under this Amendment and
the Employment Agreement, the Executive’s employment shall not be considered to
have “terminated” prior to the date on which the Executive incurs a “separation
from service” under Treasury Regulation Section 1.409A-1(h). In accordance with
Treasury Regulation Section 1.409A-2(b)(2)(iii), the payments due to the
Executive pursuant to Section 2(d) and Section 4(d)(i) of this Amendment shall
be treated as a right to a series of separate payments for all purposes of
Section 409A.
     7. The Company shall pay the Executive’s professional fees incurred to
negotiate and prepare this Amendment, grossed up to the extent any amount is
taxable to him.
     8. The Employment Agreement is ratified, affirmed and continued as amended
by this Amendment.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment effective
as of the date first set forth above.
CNA FINANCIAL CORPORATION

         
By:
  Jonathan D. Kantor    
 
       
Title:
  Executive Vice President and General Counsel    

     
STEPHEN W. LILIENTHAL
   
 
   
/s/ Stephen W. Lilienthal
 
   

 